
	

113 HR 4483 IH: STEM Mentoring and Inspiration Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4483
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Ms. Shea-Porter (for herself, Mr. Holt, Mr. Massie, and Ms. Kuster) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to provide for the eligibility of certain additional
			 programs for the National Science Foundation competitive grant program for
			 K–12 math, science, engineering, and technology education, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the STEM Mentoring and Inspiration Act of 2014.
		2.Programs eligible for National Science Foundation competitive grant program for K–12 math, science,
			 engineering, and technology educationSection 286(s)(4)(B) of the Immigration and Nationality Act (8 U.S.C. 1356(s)(4)(B)) is amended—
			(1)by inserting after provide college preparatory support the following: (including after-school support); and
			(2)by inserting after careers in science, mathematics, engineering, and technology; the following: support math, science, engineering, and technology engagement programs that incorporate
			 self-directed student learning, inquiry-based learning, cooperative
			 learning in small groups, collaboration with mentors in the field of
			 study, and participation in related competitions;.
			
